Wheeler, J.
The record of the judgment recovered in the State of Mississippi establishes the right of the plaintiff to recover, in the name and capacity in which she now sues. Her right to sue by her next friend was matter material and traversable in that suit; and as to that matter the judgment is final and conclusive. (1 Greenl. Ev. 528, 548.)
It cannot be pretended that the Court in Mississippi had not jurisdiction to try and determine the question of the right of the plaintiff to sue and recover in the action brought there, by her next friend ; and having jurisdiction of the parties and the subject matter, its judgment was conclusive of that question there ; and is entitled to the same effect when suit is brought upon it in this State. (13 Peters R. 312.) A judgment of a State Court has the same credit, validity and effect in every other Court in the United States, which it had in the State where it was pronounced ; and whatever pleas would be good to a suit thereon in such State, and none others, may be pleaded in any other Court in the United States. (3 Wheat. 234.) If this suit upon the judgment had been brought in the State of Mississippi, it will not be pretended that the defendant could question and bring again into litigation the right of the plaintiff to sue. No more can he do so in this suit. The plea in abatement, if otherwise admissible and sufficient, was bad because not verified by affidavit. It was not a plea to the jurisdiction, nor did its truth appear by the record. (Dig. Art. 690.)
The transcript of the record from the County Court of Fauquier county, Virginia, was rightly excluded, for the reason that it was not pertinent to any issue which was, or could be made in the case.
There was no evidence of any fraud practiced in obtaining the judgment sued on ; and the rulings of the Court upon that *298subject are therefore wholly immaterial. The judgment is affirmed.
Judgment affirmed.